DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37-38, 45-47, 53-57, 59-60 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338) in view of either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443).
	Regarding claim 37, Möller (Fig 1-4) discloses a tire building drum comprising:
a rotational axis that defines an axial direction of the tire building drum (“axial direction” (18)),
wherein the tire building drum further comprises a bead holder ("core-clamping segments" (4)) extending in a circumferential direction around the rotational axis at a first axial position for holding a bead (“core” (2)) at said first axial position (Fig 1-4), and an axially movable arm drive member extending circumferentially around the rotational axis at a second axial position spaced apart from the first axial position ("thrust lever" (17a)), 
wherein the tire building drum is provided with turn-up arms which are distributed circumferentially about the rotational axis and which together form a circumferential surface for supporting tire components between the first axial position and the second axial position ("turnover lever" (8)), wherein each one of the turn-up arms extends in a longitudinal direction from the arm drive member towards the bead holder and is hingably 
wherein the tire building drum comprises an annular sleeve that extends over the turn-up arms in their respective longitudinal directions (“stretchy top layer” (11)), wherein the sleeve is elastic in the circumferential direction and fits elastically around the turn-up arms (“stretchy top layer” (11)), 
wherein the sleeve is provided with a fixed end that is retained in the axial direction at or near the first axial position (Fig 1-4), and a movable end that is movable over the turn-ups arms in their respective longitudinal directions (Fig 3),
wherein the movable end of the sleeve is a free end, that is not connected to in the longitudinal direction to the turn-up arms with any connection that restrains the movement of the free end in said longitudinal direction, wherein the free end is arranged to freely move in the longitudinal direction over the turn-up arms in response to contraction and/or expansion of the turn-up arms (Fig 2-3, [0036]). (Examiner notes the spring in Fig 2-3 is connected to the drum and not the arm itself)
	While Möller does disclose that there are reinforcement elements at least in the part where the sleeve is supported on the turn-up arm ([0019] via a “wire mesh”), Möller does not disclose whether there are inelastic reinforcement elements that extend in a reinforcement direction parallel to the longitudinal direction of the turn up arms. However, Möller’s teaching of reinforcement elements within a deformable component (that are relatively inextensible compared to the deformable component) would lead a person of ordinary skill in the art at the earliest effective filing date of the instant application to look at similar components within tire manufacturing for possible reinforcements to use, components including bladders and sleeves. 

	It would have been obvious to a person of ordinary skill in the art at the earliest effective filing date of the instant application to use an inelastic reinforcement element extending in a direction parallel to the longitudinal direction as taught by Sohl, Frazier, or Dario with the apparatus of Möller. One would have been motivated to do so to provide a firmer and better base for tire manufacture (Sohl), provide reinforcement (Frazier) or to control the direction of expansion (Dario).
	Regarding claim 38, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller (Fig 1-4) discloses that the movable end of the sleeve is slidably movable in the respective longitudinal directions of the turn-up arms over the turn-up arms [0005].
	Regarding claim 45, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller discloses that the sleeve comprises an elastomeric material or rubber ([0019]). 
	Regarding claim 46, modified Möller teaches all the limitations of claim 45 as set forth above. Additionally, Möller discloses that the sleeve comprises a rubber layer having an internal surface that faces radially inwards and an external surface that faces radially outwards ([0019-20]), wherein the 
	Regarding claim 47, modified Möller teaches all the limitations of claim 46 as set forth above. Additionally, Sohl (P2 L43-48), Frazier (C3 L46-48) and Dario (Fig 5) teach that the reinforcement elements can be embedded in the rubber layer.
	Regarding claim 53, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller (Fig 1-4) discloses that each of the turn-up arms is provided with a plurality of rollers (“transfer rollers” (15)) distributed along the longitudinal direction of said arm and arranged for contacting and facilitating the movement of said sleeve over the turn-up arms (Fig 1-4).
	Regarding claim 54, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller discloses that the reinforcement elements can extend in planes intersecting with and parallel to the axial direction ([0019] via wire mesh). Examiner notes that while Möller’s teaching of reinforcement elements can lead a person of ordinary skill in the art at the earliest effective filing date of the instant application to other teachings of longitudinally-oriented reinforcement elements, Möller still teaches a wire mesh, which could contain elements that are oriented not only longitudinally but also in a direction that intersects with the longitudinally-oriented reinforcement elements.
	Regarding claim 55, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller (Fig 1-4) discloses that the reinforcement elements extend in the path of the sleeve between the fixed end and the movable end, at least in the part of the sleeve that is arranged to receive the tire components ([0019], Fig 1-4).
	Regarding claim 56, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller (Fig 1-4) discloses that the reinforcement elements extend in the full length of the sleeve between the fixed end and the movable end ([0019] Fig 1-4).

	Regarding claim 59, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller (Fig 4) discloses that each turn-up arm comprises a proximal end that is hingably coupled to the arm drive member (Fig 4), a distal end that faces the bead holder and an elongate arm body extending between the proximal end and the distal end, wherein the arm body is provided with a sliding surface (outside of “turnover lever” (8)) that faces radially outwards and that abuts the sleeve, wherein the sliding surface comprises a conical part (middle of “turnover lever” (8), Fig 1-4) that extends under a more oblique angle with respect to the axial direction than the rest of the sliding surface.
	Regarding claim 60, modified Möller teaches all the limitations of claim 59 as set forth above. Additionally, Möller discloses that the conical part of the sliding surface is nearest to the proximal end with respect to the rest of the sliding surface (Fig 1-4)
	Regarding claim 64, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, Möller discloses that the turn-up arms are hingable with respect to their respective hinge axes between a level orientation in which the turn- up arms extend parallel to the axial direction (as demonstrated in Fig 2) and a turned-up orientation in which the turn-up arms extend under an oblique angle with respect to the axial direction from the first radius at the arm drive member towards a second, larger radius radially outside the bead holder (as demonstrated in Fig 3), wherein the reinforcement elements extend parallel to the axial direction in the level orientation of the arms Sohl (P2 L43-48), Frazier (C3 L44-48) and Dario (C3 L12-14, Fig 5)).
	Regarding claim 65, modified Möller teaches all the limitations of claim 37 as set forth above. Additionally, as the arms of Möller would lie along the axial/longitudinal direction, Sohl (P2 L43-48), .
Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338) and either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443) in view of Johnson (US4381331).
	In regards to claim 48, modified Möller discloses/teaches all limitations of claim 46 as set forth above. However, modified Möller does not teach that the reinforcement elements are embedded in or formed by one or more coatings or surface layers.
	Within the same art as Möller, Johnson teaches the use of a textile fabric in tire manufacturing. In particular, Johnson (Fig 1-3) teaches the use of reinforcing cords (“cords” (12)) that are embedded in or formed by one or more coatings or surface layers. One advantage to this setup of cords is that the unfinished tire adheres less to the sleeve, preventing possible damage to the unfinished tire (C2 L43-45).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the configuration of cords from Johnson with modified Möller. One would have been motivated to do so to avoid possible damage to the tire.
	In regards to claim 58, modified Möller teaches all limitations of claim 37 as set forth above. However, modified Möller does not teach that the reinforcement elements are reinforcement cords or composite fiber reinforcement cords comprising Polyethylene terephthalate (PET), Aramid and/or Rayon fibers.
	Johnson teaches the use of reinforcement elements (“reinforcement cords” (12)) in reinforcing a bladder used for tire manufacturing. In particular, Johnson teaches that the cords could made of “synthetic materials including, polyesters, rayon or nylon”, which are materials known for use in tires and tire manufacturing (C2 L43-48).
.
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338) and either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443) in view of Murphy (EP0862987).
	Regarding claims 49 and 50, modified Möller teaches all limitations of claim 46 as set forth above. However, modified Möller does not teach that the one or more coatings or surface layers comprise a low-friction material on either the internal surface (claim 49) or the external surface (50) of the rubber layer.
	Within the same art, Murphy teaches the use of an elastomeric member for tire manufacture. In particular, Murphy teaches the use of low-friction material (“abrasion-resistant material” (20)) on both the internal and external surface layer of the rubber layer ([0037]). One advantage of using the abrasion-resistant material is to prevent damage to the cover layer.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the abrasion resistant material of Murphy with modified Möller. One would have been motivated to do so to prevent damage to the cover layer.
	Regarding claim 51, modified Möller teaches all limitations of claim 36 as set forth above. However, while Möller does disclose that each of the turn-up arms is provided with a sliding surface that faces radially outwards (Fig 1, surface of “turnover arm” (8)) that would abut with the sleeve, modified Möller does not teach that the sliding surface is coated with a low-friction material.
	Murphy teaches that the rubber layer is covered with a low-friction material (“abrasion-resistant material” (20)) on an internal surface layer, the surface that would be in contact with the lever-arm. As the rubber layer is coated with the abrasion-resistant material and the rubber layer covers the lever-
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the abrasion-resistant material of Murphy with modified Möller. One would have been motivated to do so to prevent damage.
Claims 52 are rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338), either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443), and Murphy (EP0862987) in view of Patitsa (US5728311).
	Regarding claim 52, modified Möller teaches all limitations of claim 49 as set forth above. However, modified Möller does not teach that the low-friction material comprises a plasma coating, a polytetrafluoroethylene or a combination thereof.
	Within the same art, Patitsa teaches a bladder for use in the manufacturing of tires. In particular, Patitsa teaches that polytetrafluoroethylene powder can be used in the rubber materials used as part of the equipment for tire manufacturing. One advantage of using polytetrafluoroethylene is making the bladder (or sleeve in our case) more durable, reducing manufacturing costs ([Abstract]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use polytetrafluoroethylene from Patitsa with modified Möller. One would have been motivated to do so to reduce manufacturing costs.
Claims 61 is rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338) and either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443) in view of Gazuit (GB1268665).
	Regarding claim 61, modified Möller teaches all limitations of claim 37 as set forth above. However, modified Möller does not teach that the sleeve extends in the axial direction to the opposite side of the bead holder with respect to the arm drive member, wherein the tire building drum is 
	Within the same art, Gazuit teaches an apparatus for use in tire manufacturing. In particular, Gazuit (Fig 1-6) teaches that the sleeve (“annular elastic wall” (7)) extends in the axial direction to the opposite side of the bead holder (components above “sector” (8) and immediately surrounding “anchoring means” (9)) with respect to the arm drive member (Fig 1, 3-6) and that the drum comprises a fixing member that is coupled to the fixed end of the sleeve (“anchoring means” (9)) to retain said fixed end in the axial direction  (Fig 1, 3-6). One benefit to fixing the end is to ensure the sleeve does not detach from the drum, which could cause errors during tire manufacturing.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the sleeve setup of Gazuit with modified Möller. One would have been motivated to do so to avoid errors in tire manufacture.
Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Möller (DE102011056338) and either Sohl (US2084009), Frazier (US2986196) and/or Dario (US3111443) in view of Baldoni (US20090139660).
	Regarding claim 62, modified Möller teaches all limitations of claim 37 as set forth above. Additionally, Möller discloses that the drum bead holder comprises a bead lock mechanism (“core clamping mechanism” (4)). However, modified Möller does not teach that the bead lock mechanism is expandable in the radial direction for clamping the bead in a radially outward direction, wherein part of the sleeve near the fixed end of the sleeve extends in the axial direction over the bead lock mechanism and, in use, is arranged to be retained in the axial direction between the bead and said bead lock mechanism.
	Within the same art, Baldoni teaches a drum for use in tire manufacturing. In particular, Baldoni (Fig 1-3) teaches the use of a bead lock mechanism (“clamping device” (18)) that is expandable in the 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the bead lock mechanism of Baldoni with modified Möller. One would have been motivated to do so to avoid errors in tire manufacture.
	Regarding claim 63, modified Möller teaches all limitations of claim 62 as set forth above. Additionally, Baldoni (Fig 1-3) teaches that the bead lock mechanism comprises a guiding member (“sectors” (25)) which is arranged between the bead lock and the fixed end of the sleeve (Fig 2-3), which guiding member is arranged to push the sleeve upwards against at least the lower part of a bead arranged on said bead lock, at a side of said bead facing the fixed end of the sleeve (Fig 3).

Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive.
	Applicant argues that the combination of references does not teach a freely movable end as Möller discloses the use of a spring on the sleeve. Examiner disagrees. Examiner notes that the claim requires no connection to the turn-up arms and that the spring in Fig 2-3 of Möller is connected to the drum and not the turn-up arms. Furthermore, while the spring does apply a force upon the sleeve, the sleeve itself is still free to move in response to other forces upon it without obstruction, including the articulation of the turn-up arms. While the spring may prevent the movement of the sleeve after a 
	Applicant argues that a person of ordinary skill in the art at the earliest effective priority date would not combine the teachings of either Sohl, Frazier or Dario with Möller because their teachings are in relation to bladders while Möller is teaching a sleeve and that there is no motivation to combine the teachings. Examiner disagrees, noting that Möller's cover layer 11 is design as an inflatable bellows [0033] and both bladders and sleeves are being used for the same purpose of turning up tire components. A person of ordinary skill is not an automaton (see MPEP 2141.03) and would consider the possibility of there being applicability between the two. Furthermore, each reference has a motivation for the use of longitudinal reinforcements, whether it is to provide a firmer and better base during tire construction (Sohl, P2 L43-53), to provide reinforcement (Frazier, C3 L44-49) or to control expansion direction (Dario, C3 L13-27).
	Applicant argues that the wire mesh of Möller would be unable to expand very well when necessary and that the use of the reinforcements along with the wire mesh and the spring would result in excessive force on the sleeve during operation. Examiner disagrees, noting that while the combination of the mesh and the longitudinal reinforcements would limit longitudinal expansion of the sleeve, the reinforcements would not prevent expansion in others directions, including perpendicular to the longitudinal direction. The sleeve, through movement along the turn-up arm and perpendicular expansion, would still be capable of circumferential expansion during operation. Additionally, while the use of the spring to influence sleeve movement could create additional force on the sleeve during operation, a person of ordinary skill at the earliest effective priority date is not an automaton (see MPEP 2141.03) and would be capable of recognizing the negative impact of a spring that generates too much force against the sleeve would have. That person would be capable of modifying the spring to adjust the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749